               Case 20-10332-JTD     Doc 199-3    Filed 06/17/21   Page 1 of 3




                                          Exhibit C

                             Form of Confirmation Hearing Notice




DOCS_DE:234749.1 80693/001
                  Case 20-10332-JTD              Doc 199-3        Filed 06/17/21         Page 2 of 3



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    SPINEGUARD, INC.,1                                          Case No. 20-10332 (JTD)

             Debtor.



    NOTICE OF (A) HEARING TO CONSIDER CONFIRMATION OF DEBTOR’S CHAPTER 11
     PLAN OF REORGANIZATION; (B) DEADLINE FOR CASTING VOTES TO ACCEPT OR
                     REJECT PLAN; AND (C) RELATED MATTERS

         On _____, 2021, the above-captioned debtor and debtor in possession (the “Debtor”) filed the
Debtor’s Chapter 11 Plan of Reorganization dated _____, 2021 [Docket No.____ (including all exhibits
thereto and as amended, modified or supplemented from time to time, the “Plan”). Concurrently with the
filing of the Plan, the Debtor filed the related Disclosure Statement in support of the Plan [Docket
No.___] (as it may be amended, the “Disclosure Statement”).

        On _____, 2021, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered an order approving the Disclosure Statement (the “Disclosure Statement
Order”) and certain related materials (collectively, the “Solicitation Materials”).

         A hearing to consider confirmation of the Plan (the “Confirmation Hearing”) will be held on
_____, 2021 commencing at _____, prevailing Eastern time before the Honorable John T. Dorsey, United
States Bankruptcy Judge, at the United States Bankruptcy Court for the District of Delaware, 824 Market
Street, 6th Floor, Courtroom No. 5, Wilmington, Delaware 19801.

        The record date for determining which holders of claims or interests in the Debtor may vote on
the Plan is _____, 2021 (the “Record Date”). If you have received with this Notice a ballot form (a
“Ballot”), you are eligible to vote to accept or reject the Plan.

         For your Ballot to be counted, you must complete all required information on the Ballot, execute
the Ballot and return the completed Ballot to the address indicated on the Ballot so that it is received
by 5:00 p.m. Eastern Time on ____, 2021 (the “Voting Deadline”). Any failure to follow the voting
instructions included with the Ballot or to return a properly completed Ballot so that it is received by the
Voting Deadline may disqualify your Ballot and your vote.

         The Bankruptcy Court has established _____, 2021, at 4:00 p.m., prevailing Eastern time, as
the last date and time for filing and serving objections to the confirmation of the Plan (the “Plan Objection
Deadline”). All objections must state with particularity the legal and factual grounds for such objection;
(i) be in writing; (ii) state the name and address of the objecting party and the nature of the claim or
interest of such party; (iii) state with particularity the basis and nature of any objection; (iv) be filed with
the Bankruptcy Court and served so as to be received by the Plan Objection Deadline; and (v) served on

1
       The last four digits of the Debtor’s federal tax identification number are 3465. The mailing address for the
       Debtor is 1434 Spruce Street, Suite 100, Boulder, Colorado 80302.



DOCS_DE:234749.1 80693/001
               Case 20-10332-JTD         Doc 199-3       Filed 06/17/21      Page 3 of 3



the following parties: (a) counsel to the Debtor, (i) Pachulski Stang Ziehl & Jones LLP. 919 N. Market
Street, 17th Floor, Wilmington, DE 19801 Attn: Mary F. Caloway (mcaloway@pszjlaw.com), and (ii)
Hanson Bridgett LLP, 1676 N. California Blvd., Suite 620, Walnut Creek, CA 94596, Attn: Neal Wolf
(nwolf@hansonbidgett.com); and (b) the Office of the United States Trustee, J. Caleb Boggs Federal
Building, 844 N. King Street, Suite 2207, Lock Box 35, Wilmington, DE 19801, Attn: Linda Casey,
(linda.casey@usdoj.gov).

        Any party in interest wishing to obtain copies of the Disclosure Statement or the Plan may do so
by viewing such documents by accessing the Bankruptcy Court’s website: www.deb.uscourts.gov. Please
note that a PACER password and login are needed to access documents on the Bankruptcy Court’s
website. Copies may also be requested from Debtor’s counsel at the addresses below.

         The Confirmation Hearing may be continued from time to time without further notice except for
(i) an announcement made at the Confirmation Hearing or any adjourned confirmation hearing or (ii) a
written notice filed with the Bankruptcy Court and served on all parties who have filed objections to
confirmation of the Plan, the United States Trustee, and all parties who have requested notice in these
chapter 11 cases pursuant to Bankruptcy Rule 2002.

Dated: _____, 2021
                                             PACHULSKI, STANG, ZIEHL & JONES LLC
                                             Mary F. Caloway (No. 3059)
                                             919 North Market Street
                                             17th Floor
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: mcaloway@pszjlaw.com

                                             -and-

                                             HANSON BRIDGETT LLP
                                             Neal Wolf (admitted pro hac vice)
                                             Anthony Dutra (admitted pro hac vice)
                                             1676 N. California Blvd.
                                             Suite 620
                                             Walnut Creek, CA 94596
                                             Telephone: (925) 764-8460
                                             Facsimile: (925) 746-8490
                                             Email: nwolf@hansonbridgett.com
                                                     adutra@hansonbridgett.com

                                             Counsel to the Debtor and Debtor in Possession




DOCS_DE:234749.1 80693/001
